Citation Nr: 1711562	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for erectile dysfunction.

2. Entitlement to service connection for attention deficit disorder (ADD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The reopened issues of entitlement to service connection for erectile dysfunction and ADD were remanded to the Agency of Original Jurisdiction.  In March 2015 the Board requested medical opinions regarding the issues under appeal. The Board has received the requested medical opinions.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1. The Veteran's erectile dysfunction is not the result of a disease or injury in active service.

2. The Veteran does not have a current diagnosis of attention deficit disorder (ADD).


CONCLUSIONS OF LAW

1. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for service connection for attention deficit disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).
	



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 483 F.3d 1311 (Fed. Cir. 2007). 

The VCAA letter issued in July 2010 satisfied the duty to notify provisions with respect to the service connection claims.  The letter advised the Veteran of the evidence and information necessary to substantiate his claims and to establish disability ratings and effective dates. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified additional records that have not been obtained. 

The Veteran underwent VA examinations in July 2015, and was provided an addendum opinion in October 2015, which involved review of the claims file, interviews with the Veteran, physical and  psychiatric assessments of the Veteran, and opinions concerning the Veteran's conditions.  The Board finds this to be adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the claimed disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

I. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)..

II. Evaluting Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997),  cert. denied, 523 U.S. 1046  (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618  (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38  (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by the Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79  (2006).

The third factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

1.  Erectile Dysfunction

The January 2011 medical treatment record is the earliest medical record of the Veteran's erectile dysfunction (ED).  With respect to the Veteran's ED, he has a current diagnosis and asserts that it is the result of a sexually transmitted disease (STD) that he was diagnosed with during his military career.  The Veteran's service treatment records do reflect diagnoses of trichomonas and chlamydia.  The Veteran's current diagnosis of erectile dysfunction satisfies the first element for a service connection claim.  

The Veteran's 1986 medical records report trichomonas exposure.  On his February 2004 separation examination, he reported a history of chlamydia.  Service treatment records are negative for any diagnosis of or treatment for erectile dysfunction during service.  In the October 2015 addendum to the Veteran's July 2015 examination, the staff physician determined that the Veteran's present erectile dysfunction is not related to urethritis (std-trichomonas) that was diagnosed while in service.  The staff physician wrote that the urethritis (trichomonas) is not a cause of erectile dysfunction.  Accordingly, there is no link, established by medical evidence, that the STDs the Veteran was treated for in service served as the in-service event, aggravation or injury for his current diagnosis of ED.

The Veteran asserted that his erectile dysfunction manifested in service, and that he has experienced symptoms since that time.  However, his erectile dysfunction is a not a chronic condition as set forth in 38 C.F.R. § 3.303(a).  Therefore, the theory of continuity of symptomatology is not applicable in this case. 38 C.F.R. 
§ 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection on a direct basis must be established by evidence of a nexus.  

The October 2015 addendum opinon noted the Veteran's erectile dysfunction diagnosis but concluded it was of undetermined etiology.  The examiner opined that urethtritis (trichomanas) is not a cause of erectile dysfunction.  Additionally, the physician asserted his erectile dysfunction is less likely as not related to any urethritis while in service.  

The October 2015 VA addendum opinion is highly probative.  The examiner relied on sufficient facts and data, provided a rationale for the opinion, and contained sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran's lay statements are not sufficient to establish a nexus between his current diagnosis and an in-service event.  The Veteran, as a lay person, is competent to report his observable symptoms, such as having erectile problems.  However, the question of whether his erectile dysfunction is related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376; Barr v. Nicholson, 21 Vet. App. 308-09 (2007).  Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning erectile dysfunction, he is not competent to comment on the etiology of his erectile dysfunction.  The competent medical evidence outweighs the Veteran's unsubstantiated lay reports regarding etiology.  The physician's opinion must be given greater weight.  There is not enough evidence to establish a nexus between the Veteran's current ED diagnosis and an in-service incurrence or aggravation of a disease or injury.  Therefore, the third element of a service connection claim has not been satisfied.


The preponderance of the evidence is against the Veteran's claim for erectile dysfunction, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Therefore, service connection for erectile dysfunction will be denied.

2.  Attention Deficit Disorder

The Veteran's March 2015 Mental Health psychiatry notes stated the Veteran's chief complaint was "attention problems at work."  During that examination he reported a past diagnosis of attention deficit disorder and having been prescribed Adderall by a private physician.  A veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  The Veteran is competent to report what he was told by his private physician, and that he has attention problems.

In July 2015 the Veteran was provided a Mental Disorders (other than PTSD and Eating Disorders) Disability Benefits Questionaire with regard to his claim for service connection for attention deficit disorder.  The Veteran again stated he was diagnosed with attention deficit disorder in 2006.  He did not admit any concentration problems, or any other symptoms of ADD.  The examiner, after thoroughly reviewing the record and examining the Veteran, did not provide a current diagnosis of ADD.  The examiner noted the Veteran does not have any other mental disorder.  The examiner did not diagnose the Veteran with any mental disorder.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The July 2015 VA examiner failed to diagnose the Veteran with ADD.  Additionally, the examiner from the March 2015 VA Mental Health Suicide Risk Assessment was also unable to diagnose the Veteran with ADD.  Thus, the Board finds that the Veteran does not have a current diagnosis of ADD.  

In addition to the medical evidence, the Board has also considered the Veteran's statements that he has the specific cognitive impairment of ADD.  However, a chronic cognitive disorder such as ADD is not a medical condition a lay person is competent to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  The Veteran does not have the medical expertise to diagnose himself with a cognitive learning disability, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, his lay assertion that he has developed the specific disorder of ADD due to his service lacks any probative value. 

Accordingly, service connection for ADD is not warranted on any basis.  In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for attention deficit disorder will be denied.


ORDER

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for attention deficit disorder is denied.



____________________________________________
CYNTHIA M. BRUCE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


